Citation Nr: 0918374	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO. 00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for educational assistance benefits under the 
Montgomery GI Bill - Selected Reserves (Chapter 1606).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1976 until June 
1979, as well as subsequent service with the US Army Reserve 
and the Georgia Army National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 denial from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in 
November 2008.


FINDINGS OF FACT

1. The Veteran had active duty service from June 1976 until 
June 1979.

2. The Veteran was discharged from the Army National Guard in 
July 1996. 

3. The Veteran filed an application for educational 
assistance benefits in May 1999. 


CONCLUSION OF LAW

The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met. 10 U.S.C.A. 
§ 16132 (West 2002); 38 C.F.R. § 21.7540 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran originally filed his claim 
in May 1999. A July 1999 RO record indicates that his claim 
was denied in July 1999. However, there is no record of the 
Veteran being informed of the denial of his claim. The time 
for appealing either an RO or a Board decision does not run 
if VA failed to provide information or material critical to 
the appellate process. See Tablazon v. Brown, 8 Vet. App. 359 
(1995) (because the VA did not furnish the Veteran with a 
statement of the case, he was unable to file a "formal 
appeal" with the Board and the RO rating decision did not 
become final); Hauck v. Brown, 6 Vet. App. 518 (1994) 
(because the Veteran never received notification of claim 
denial in accordance with 38 U.S.C. § 7105(b)(1), the one-
year period in which to file an NOD did not begin to run). 
Thus, his claim has remained pending since May 1999. 
Therefore, although the RO referred to the current claim in 
terms of new and material evidence, the current claim should 
not be adjudicated on that basis. 

Additionally, as the benefit sought could not be awarded even 
had there been no characterization defect, the Veteran is not 
prejudiced by a decision in this case. In the circumstances 
of this case, a remand would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Furthermore, the Court has held that, where the facts averred 
by the claimant could never satisfy the requirements 
necessary to substantiate the claim, any deficiency in a VCAA 
notice was nonprejudicial. See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003); Manning v. Principi, 16 Vet. App. 534, 
542-3, and the cases cited therein. (the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter). See 
also VAOPGCPREC 005-04 (June 23, 2004) (VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). Because interpretation 
of a statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the Veteran is not required.

The Board adds that the Veteran was accorded with appropriate 
due process. He has presented an argument on his behalf, 
including being given the opportunity to present testimony at 
a personal hearing before the undersigned Veterans Law Judge. 

Merits of the Claim

The Veteran seeks educational assistance under the Montgomery 
GI Bill - Selected Reserves (Chapter 1606). 

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code. In 
pertinent part, a reservist initially becomes eligible when 
he enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension. 38 C.F.R. § 21.7540. If a reservist is serving 
in the Selected Reserve, but does not have a 6 year contract, 
he does not have a basic eligibility date. The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period.

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces. 38 C.F.R. § 21.7540(a).

The basic facts in this case are not in dispute. The 
appellant enlisted in the U.S. Navy and served from June 1976 
to June 1979. He subsequently joined the Selected Reserves 
and was discharged from the Reserves in July 1996. An August 
1996 letter from the Army National Guard indicated that the 
Veteran's service was honorable. 

The appellant's application for education benefits was 
received in May 1999. He indicated that he was seeking 
benefits under the "Montgomery GI Bill - Selected Reserve 
Educational Assistance Program" (Chapter 1606, 10 U.S.C.). He 
indicated that he was not currently on active duty and that 
he had retired from Selected Service in July 1996. 

A July 1999 computer printout regarding educational awards 
shows that the Department of Defense (DOD) showed his status 
as ineligible. The record thus shows that the DOD did not 
certify the appellant for Chapter 1606 eligibility.

The Veteran maintains that he served with the Selected 
Reserves and that special circumstances apply to him.  
Specifically, in his November 2008 hearing testimony, he 
reported that he retired from the National Guard, but that he 
should have taken a medical disability. He thus requests that 
although he understands that eligibility for educational 
assistance ends when one leaves the Selected Reserve, an 
exception to the rule should be applied to him because of his 
service-connected disability. The evidence of record and the 
Veteran himself indicates that he was not discharged due to 
his service-connected disability, but that he chose to retire 
from service.

The Board acknowledges the Veteran's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible Veteran under the provisions of the law. 
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs. The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA. See 38 U.S.C.A. § 7104(c). In 
this regard, the Board again notes that DOD has not certified 
the appellant as being eligible for education benefits under 
Chapter 1606. Additionally, to be eligible for Chapter 1606 
benefits, a claimant must be an active member of the 
selective reserve; the appellant was not such a member. The 
law in this case and not the evidence is dispositive of the 
appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994). As such, 
eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code is not established. 




								[Continued on Next 
Page]

ORDER

Eligibility for educational assistance benefits under the 
Montgomery GI Bill - Selected Reserves (Chapter 1606) is 
denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


